Citation Nr: 0835511	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.S.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1982 to May 
1983, and from August 2004 to December 2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Wichita, Kansas.

The veteran appeared before the undersigned Veterans Law 
Judge in September 2007 and delivered sworn testimony via 
video conference hearing in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Following a May 2006 request to the veteran's Army National 
Guard unit, in June 2006 VA received some of the veteran's 
service treatment records.  However, there are no records 
from the veteran's November 1982 to May 1983 period of 
service, and the records from the August 2004 to December 
2005 time frame do not appear to be complete.  While it isn't 
clear that the veteran would have many treatment records from 
his November 1982 to May 1983 period of active service, it is 
likely that at least an entrance examination would have been 
undertaken.  The Board notes that the lack of an entrance 
examination prior to his November 1982 service, and the 
absence of what are likely periodic examinations from the 
veteran's Army National Guard service makes the adjudication 
of this case at this time premature.

While in January 2006 VA did contact the Records Management 
Center (RMC), based on the circumstances and dates of the 
veteran's service, the AOJ should, in an attempt to obtain 
the veteran's complete records, make a request for the 
veteran's service treatment records from the National 
Personnel Records Center (NPRC) prior to consideration by the 
Board.

The veteran asserts that his left knee arthritis is related 
to his right knee arthritis.  While the RO has adjudicated 
service connection for left knee disability on a direct-
incurrence basis, service connection for left knee disability 
on a secondary basis has not been adjudicated by the RO (the 
Board notes that service connection is not in effect for 
right knee arthritis).  Based on the veteran's assertions, 
the issue of service connection for left knee arthritis on a 
secondary basis is part and parcel of the veteran's left knee 
arthritis claim, and is inextricably intertwined with the 
service connection claim on appeal.  As such, if service 
connection is deemed warranted by the RO for right knee 
disability, it could thus potentially affect the outcome of 
the left knee claim.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should attempt to obtain all 
outstanding available service treatment 
records covering the veteran's entire 
period of service.  In this regard, a 
request for the veteran's service 
treatment records should be made to the 
NPRC, and any obtained records should be 
associated with the claims files.

2.  The AOJ should review all additional 
records received, and if they suggest 
further development, to include a VA 
examination, such examination and 
development should be obtained.

3.  The AOJ should then readjudicate the 
issues on appeal, to include entitlement 
to service connection for left knee 
arthritis on a secondary basis.  If any 
of the benefits sought are not granted to 
the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





